KRAMER, Judge,
concurring:
In response to the Court’s July 10, 1998, order, the Secretary, citing Laruan v. West, 11 Vet.App. 80 (1998) (en banc), also stated that, in order to be entitled to an adjudication, the petitioner must fust submit evidence “that proves that his character of discharge would render him eligible for VA benefits.” Secretary’s Response at 1. La-man is inapplicable here because it applies only when veteran status is at issue. Although the petitioner is barred, under 38 U.S.C. § 5303(a), from the receipt of VA benefits because he was an officer who resigned for the good of the service, his DD Form 214 demonstrates that his discharge was, nevertheless, “under honorable conditions.” Pursuant to 38 C.F.R. § 3.12(a) (1997), that characterization of the petitioner’s discharge is binding on VA. As a consequence, pursuant to 38 U.S.C. § 101(2),.the petitioner has status as a veteran. See 38 U.S.C. § 101(2) (“The term ‘veteran’ means a person who served in the active military, naval, or air service, and who was discharged *9or released therefrom under conditions other than dishonorable.”).